DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-16, and 18-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RIETH; Lee R. et al. (US 20120040880 A1).
Rieth teaches removal compositions having abrasive particles, amines, antioxidants, biocides, colorants, corrosion inhibitors, cosolvents, defoamers, etc.  The compositions comprise at least one ketal type compound illustrated in figure 1 (see abstract).
Rieth teaches various cosolvents starting in paragraph 36.  Included in the list of suitable cosolvents are the use of various terpenes including d-limonene (par 39), alcohols and ethoxylated alcohols including diethylene glycol mono-n-butyl ether (par 42-43), various amides including 
Reith teaches these compositions are suitable for the removal of various substances from various substrates including the removal of polyurethanes from metals and thermoset resins (pars 77-78).
It should be noted that Reith fails to teach or suggest the inclusion of imidazoles in their compositions.

Claim(s) 1-3, and 5-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Racette; Timothy L. et al. (US 20100293723 A1).
Racette teaches cleaning compositions and methods of cleaning (see abstract).  In paragraph 15, Racette teaches the inclusion of a cleaning solvent or a combination of solvents in the composition.  
Racette teaches various suitable solvents including the use of glycol ethers such as diethylene glycol butyl ether (par 21).  Racette further teaches the use of cyclic terpenes as suitable solvents (par 23) including the use of d-limonene.
Racette teaches the inclusion of various suitable surfactants into their composition including those surfactants having a imdazoline functionality (par 254).
In paragraph 264, Racette teaches other additional components suitable for their composition including the addition of 2-pyrrolidone.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

It should be further noted that the applicant’s claims do not contain weight percentages.  An alternative path to allowance would be to require certain weight percentages not taught in the prior art.  Specifically if the prior art teaches away from the applicant’s intended invention such amendments would be considered substantial.

Conclusion

The remainder of references cited are meant to demonstrate the state-of-the-art in cleaning compositions containing lactams such as the pyrrolidones found in the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1761